COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00214-CV


Hal Sauls                                §    From the 431st District Court

                                         §    of Denton County (2008-20011-158)
v.
                                         §    June 11, 2015

Munir Bata, LLC, William J. Baldwin,     §    Opinion by Justice Gabriel
American National Development, LP,
Chicago Title Company, and The
Colony Assets Development, LLC

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.

      It is further ordered that appellant Hal Sauls shall bear the costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Lee Gabriel
                                         Justice Lee Gabriel